The defendant, Cecil Murray, was in a state prison and was taken out to work, under guard and under authority of the law, on a highway in Trinity County, and there he escaped. He was charged with that escape under the section which makes it an offense. The information was filed in the superior court of Sacramento County, and that court refused to proceed with the case. Section 787 of the Penal Code provides that a charge of escaping from a prison may be tried in any county in the state.
Section 106 of the Penal Code provides that "Every prisoner committed to a state prison for a term less than for life, who escapes or attempts to escape while being conveyed to or from or while confined in such prison or while at work outside such prison under the surveillance of prison guards, is guilty of a felony."
[1] We are of the opinion that a person serving a sentence of imprisonment in a state prison is, in contemplation of law, a prisoner therein, as well when at work outside under the surveillance of prison guards as when confined within its walls, so that if he escapes when outside he escapes from a prison, within the meaning of section 787.
  Let the writ of mandate issue as prayed for. *Page 352